UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2017 Item 1: Schedule of Investments Vanguard Explorer Fund Schedule of Investments (unaudited) As of January 31, 2017 Market Value Shares ($000) Common Stocks (97.2%) 1 Consumer Discretionary (13.6%) Carter's Inc. 874,518 73,241 ^,* IMAX Corp. 1,661,749 54,173 2 National CineMedia Inc. 3,454,224 50,639 * Kate Spade & Co. 2,655,658 49,156 * ServiceMaster Global Holdings Inc. 1,305,735 48,286 * Ulta Beauty Inc. 174,585 47,536 Cinemark Holdings Inc. 1,089,568 46,307 Cheesecake Factory Inc. 753,967 45,434 * Sally Beauty Holdings Inc. 1,899,351 45,205 Bloomin' Brands Inc. 2,629,721 44,995 * Tenneco Inc. 660,228 44,532 Chico's FAS Inc. 3,203,861 43,220 Wolverine World Wide Inc. 1,827,130 42,919 La-Z-Boy Inc. 1,437,410 41,110 New York Times Co. Class A 2,690,810 36,326 Lennar Corp. Class A 806,053 35,990 * LKQ Corp. 1,080,040 34,464 DSW Inc. Class A 1,585,651 33,552 Tractor Supply Co. 417,990 30,793 * Grand Canyon Education Inc. 505,240 29,799 * Ollie's Bargain Outlet Holdings Inc. 969,500 29,618 Dick's Sporting Goods Inc. 542,547 27,995 Dunkin' Brands Group Inc. 511,395 26,526 * Acushnet Holdings Corp. 1,419,206 26,326 * Bright Horizons Family Solutions Inc. 357,033 25,299 Texas Roadhouse Inc. Class A 541,020 25,233 ^ Polaris Industries Inc. 266,782 22,428 Service Corp. International 748,375 21,800 * Michaels Cos. Inc. 1,059,350 20,837 * Five Below Inc. 495,825 19,759 Ross Stores Inc. 295,200 19,516 Papa John's International Inc. 223,898 19,081 Expedia Inc. 153,695 18,688 * Chuy's Holdings Inc. 629,252 18,500 * Hibbett Sports Inc. 555,064 18,317 * Netflix Inc. 115,100 16,196 * Popeyes Louisiana Kitchen Inc. 254,445 16,078 * Urban Outfitters Inc. 559,096 14,838 * Live Nation Entertainment Inc. 500,400 14,321 * Shutterfly Inc. 272,270 13,976 Wingstop Inc. 461,996 13,153 Lear Corp. 88,311 12,548 Brunswick Corp. 192,775 11,540 Monro Muffler Brake Inc. 173,675 10,403 * O'Reilly Automotive Inc. 37,800 9,914 Tupperware Brands Corp. 152,651 9,214 Vail Resorts Inc. 53,500 9,177 Aaron's Inc. 292,000 9,034 * Buffalo Wild Wings Inc. 59,717 9,017 * Burlington Stores Inc. 103,761 8,685 Nexstar Media Group Inc. Class A 131,600 8,607 Lithia Motors Inc. Class A 78,500 8,095 Bob Evans Farms Inc. 139,809 7,889 Big Lots Inc. 153,583 7,679 Children's Place Inc. 77,265 7,495 Brinker International Inc. 167,238 7,442 * MGM Resorts International 254,000 7,315 Regal Entertainment Group Class A 318,986 7,228 * iRobot Corp. 118,429 7,172 ^,* American Outdoor Brands Corp. 332,071 7,073 * Lululemon Athletica Inc. 103,900 7,014 * Boyd Gaming Corp. 326,716 6,639 AMC Entertainment Holdings Inc. 189,527 6,397 Ruth's Hospitality Group Inc. 371,400 6,370 American Eagle Outfitters Inc. 400,631 6,054 ^ Sturm Ruger & Co. Inc. 110,075 5,806 Tailored Brands Inc. 268,412 5,704 * Hyatt Hotels Corp. Class A 102,160 5,589 Leggett & Platt Inc. 106,217 5,069 ClubCorp Holdings Inc. 301,000 4,967 * Cooper-Standard Holdings Inc. 45,510 4,791 * American Axle & Manufacturing Holdings Inc. 192,720 3,932 Interpublic Group of Cos. Inc. 164,449 3,869 Libbey Inc. 187,238 3,204 * Strayer Education Inc. 38,978 3,157 DR Horton Inc. 94,538 2,828 MCBC Holdings Inc. 190,264 2,654 * Tile Shop Holdings Inc. 133,502 2,550 * Scientific Games Corp. Class A 143,389 2,438 * MSG Networks Inc. 95,934 2,226 New Media Investment Group Inc. 120,851 1,842 * Dave & Buster's Entertainment Inc. 32,521 1,771 ^,* JAKKS Pacific Inc. 346,483 1,767 * Genesco Inc. 27,939 1,682 Domino's Pizza Inc. 9,528 1,663 * Tempur Sealy International Inc. 33,833 1,455 Finish Line Inc. Class A 79,846 1,373 Bassett Furniture Industries Inc. 41,700 1,176 Capella Education Co. 12,318 1,053 * Hemisphere Media Group Inc. Class A 85,560 958 * Penn National Gaming Inc. 65,942 909 Callaway Golf Co. 78,011 884 Culp Inc. 26,768 862 * Denny's Corp. 57,168 696 Pier 1 Imports Inc. 68,199 496 * Carrols Restaurant Group Inc. 28,753 413 * Potbelly Corp. 26,746 348 * Taylor Morrison Home Corp. Class A 12,571 244 * SodaStream International Ltd. 1,000 44 * Gentherm Inc. 600 21 Red Rock Resorts Inc. Class A 100 2 Consumer Staples (2.7%) Nu Skin Enterprises Inc. Class A 900,375 46,712 ^ Sanderson Farms Inc. 444,915 40,487 * Post Holdings Inc. 481,031 40,253 * TreeHouse Foods Inc. 428,885 32,544 Greencore Group plc 7,846,159 23,357 * Performance Food Group Co. 856,263 18,966 * Smart & Final Stores Inc. 1,293,570 18,563 * Monster Beverage Corp. 382,000 16,273 Calavo Growers Inc. 243,485 13,465 Casey's General Stores Inc. 109,818 12,618 MGP Ingredients Inc. 274,900 11,653 * US Foods Holding Corp. 270,266 7,351 Ingredion Inc. 48,899 6,268 Fresh Del Monte Produce Inc. 109,370 6,261 Dean Foods Co. 292,629 5,812 Ingles Markets Inc. Class A 67,700 3,063 HRG Group Inc. 159,533 2,685 * Omega Protein Corp. 81,774 2,040 ^,* Herbalife Ltd. 25,524 1,434 ^ Natural Health Trends Corp. 43,241 1,085 * Darling Ingredients Inc. 86,561 1,039 Lancaster Colony Corp. 7,181 941 * Avon Products Inc. 113,056 664 * USANA Health Sciences Inc. 4,077 254 Energy (2.7%) Delek US Holdings Inc. 1,634,199 36,606 ^ Core Laboratories NV 297,235 34,726 * Energen Corp. 580,278 31,271 * Resolute Energy Corp. 413,200 19,003 * Superior Energy Services Inc. 878,995 15,532 * PDC Energy Inc. 204,900 15,150 * Rice Energy Inc. 731,100 14,498 * RigNet Inc. 716,013 14,141 * Parsley Energy Inc. Class A 394,380 13,890 * Forum Energy Technologies Inc. 638,200 13,849 Baker Hughes Inc. 176,500 11,134 ^ RPC Inc. 501,990 10,803 * Diamondback Energy Inc. 102,500 10,780 * Carrizo Oil & Gas Inc. 296,499 10,484 Cabot Oil & Gas Corp. 423,440 9,096 * Dril-Quip Inc. 129,828 8,075 * Matador Resources Co. 292,435 7,700 * Newfield Exploration Co. 182,719 7,323 Oceaneering International Inc. 248,400 6,918 * Southwestern Energy Co. 748,038 6,740 Range Resources Corp. 203,000 6,565 * Gulfport Energy Corp. 286,595 5,990 * Sanchez Energy Corp. 56,966 755 * Chesapeake Energy Corp. 104,020 671 * Abraxas Petroleum Corp. 118,952 294 Financials (9.1%) Assured Guaranty Ltd. 1,760,796 68,513 Nasdaq Inc. 890,982 62,850 * MGIC Investment Corp. 5,389,653 57,400 Assurant Inc. 530,808 51,557 * Western Alliance Bancorp 1,012,311 49,988 LPL Financial Holdings Inc. 1,175,793 46,209 Financial Engines Inc. 1,172,440 45,198 * Signature Bank 280,796 44,231 MarketAxess Holdings Inc. 223,700 41,888 Redwood Trust Inc. 2,661,054 41,246 Zions Bancorporation 934,004 39,406 MFA Financial Inc. 4,982,519 39,312 * Affiliated Managers Group Inc. 233,953 35,645 ^,* LendingTree Inc. 284,305 31,814 Solar Capital Ltd. 1,434,019 30,430 Hannon Armstrong Sustainable Infrastructure Capital Inc. 1,663,403 30,407 Investment Technology Group Inc. 1,500,000 30,180 Legg Mason Inc. 821,837 26,044 Bats Global Markets Inc. 662,767 23,495 * SVB Financial Group 136,121 23,444 * Texas Capital Bancshares Inc. 265,225 21,881 ^ WisdomTree Investments Inc. 1,973,065 20,323 Hilltop Holdings Inc. 623,400 17,069 * Customers Bancorp Inc. 467,535 16,111 Bank of the Ozarks Inc. 264,299 14,502 ^,* Encore Capital Group Inc. 465,110 14,395 MSCI Inc. Class A 139,292 11,526 *,2 eHealth Inc. 935,401 11,468 James River Group Holdings Ltd. 256,070 10,153 * Essent Group Ltd. 263,386 9,105 * Pacific Premier Bancorp Inc. 215,901 8,496 * PRA Group Inc. 180,695 7,192 * Walker & Dunlop Inc. 222,046 6,974 Primerica Inc. 87,630 6,612 FactSet Research Systems Inc. 37,724 6,528 New Residential Investment Corp. 423,500 6,416 BGC Partners Inc. Class A 560,800 6,208 * INTL. FCStone Inc. 167,200 6,166 Universal Insurance Holdings Inc. 220,009 5,753 Meta Financial Group Inc. 60,000 5,271 OM Asset Management plc 330,200 4,656 Wintrust Financial Corp. 61,720 4,419 ^ Banc of California Inc. 270,950 4,281 * FCB Financial Holdings Inc. Class A 88,000 4,132 * Regional Management Corp. 158,173 3,956 National Bank Holdings Corp. Class A 91,761 2,982 * World Acceptance Corp. 58,068 2,849 Capital Bank Financial Corp. 33,172 1,307 ^,* Credit Acceptance Corp. 6,030 1,238 * Donnelley Financial Solutions Inc. 46,712 1,125 ^,* BofI Holding Inc. 22,443 662 * Nationstar Mortgage Holdings Inc. 32,830 595 Evercore Partners Inc. Class A 3,481 270 Opus Bank 3,700 75 PrivateBancorp Inc. 1,300 71 Health Care (18.8%) * ABIOMED Inc. 744,681 79,212 * ICON plc 898,089 75,493 * Insulet Corp. 1,616,533 67,248 * athenahealth Inc. 524,410 66,070 * DexCom Inc. 832,634 65,903 * Ligand Pharmaceuticals Inc. 551,369 58,451 * Globus Medical Inc. 2,114,360 55,734 West Pharmaceutical Services Inc. 646,005 54,671 ^,* Exact Sciences Corp. 2,710,929 51,372 Cooper Cos. Inc. 271,039 50,036 * LifePoint Health Inc. 803,974 47,716 * INC Research Holdings Inc. Class A 856,830 45,412 * Molina Healthcare Inc. 738,000 41,859 * Allscripts Healthcare Solutions Inc. 3,424,420 40,100 * Surgical Care Affiliates Inc. 705,300 39,849 * IDEXX Laboratories Inc. 314,509 38,474 HealthSouth Corp. 964,200 37,430 * Bluebird Bio Inc. 479,343 35,711 ResMed Inc. 498,364 33,659 * Align Technology Inc. 360,828 33,084 * Haemonetics Corp. 815,900 32,522 * Spectranetics Corp. 1,107,441 28,627 * Hologic Inc. 701,132 28,417 STERIS plc 396,711 28,099 * Acadia Healthcare Co. Inc. 731,800 28,079 ^,* Pacira Pharmaceuticals Inc. 728,814 28,023 * Bio-Rad Laboratories Inc. Class A 142,140 27,018 * Medidata Solutions Inc. 543,846 26,942 Bruker Corp. 1,053,143 24,991 ^,* Zeltiq Aesthetics Inc. 551,985 24,475 Kindred Healthcare Inc. 3,541,659 23,552 * Alkermes plc 428,085 23,164 ^,* Evolent Health Inc. Class A 1,268,292 23,083 * HealthEquity Inc. 476,125 22,021 * Inogen Inc. 341,094 21,956 ^,* TESARO Inc. 128,102 20,860 * HMS Holdings Corp. 1,131,645 20,551 * Ultragenyx Pharmaceutical Inc. 270,000 20,253 ^,* Teladoc Inc. 997,700 19,954 * Catalent Inc. 726,458 19,440 * MEDNAX Inc. 280,579 19,178 * Neogen Corp. 289,750 19,135 * Prestige Brands Holdings Inc. 347,409 18,329 * Jazz Pharmaceuticals plc 149,350 18,209 ^,* Aduro Biotech Inc. 1,525,407 18,076 * Cynosure Inc. Class A 335,663 17,924 Dentsply Sirona Inc. 315,643 17,897 * NuVasive Inc. 241,700 17,105 * Illumina Inc. 106,800 17,099 Patterson Cos. Inc. 408,360 16,992 * Cerner Corp. 302,500 16,247 * Repligen Corp. 530,702 15,942 * Spark Therapeutics Inc. 251,106 15,835 * QIAGEN NV 515,859 14,950 * Cardiovascular Systems Inc. 588,136 14,527 * AMN Healthcare Services Inc. 390,120 13,986 Bio-Techne Corp. 134,281 13,663 * Veeva Systems Inc. Class A 316,121 13,381 ^,* Endologix Inc. 1,879,973 12,897 * Ironwood Pharmaceuticals Inc. Class A 863,100 12,411 * Quintiles IMS Holdings Inc. 156,958 12,320 * Nektar Therapeutics Class A 1,015,100 12,293 * Ionis Pharmaceuticals Inc. 273,900 12,189 * Nevro Corp. 130,104 11,322 ^,* Revance Therapeutics Inc. 555,292 11,106 * Intuitive Surgical Inc. 15,700 10,875 * WellCare Health Plans Inc. 74,590 10,856 CONMED Corp. 234,590 10,460 * Novadaq Technologies Inc. 1,497,291 10,122 Cantel Medical Corp. 128,110 9,917 * Akorn Inc. 518,960 9,912 * Alnylam Pharmaceuticals Inc. 246,373 9,852 * Blueprint Medicines Corp. 277,021 9,441 * Charles River Laboratories International Inc. 113,614 9,180 * Masimo Corp. 123,580 9,093 * Neurocrine Biosciences Inc. 210,338 9,026 * Acceleron Pharma Inc. 362,600 8,804 Hill-Rom Holdings Inc. 145,124 8,543 * DBV Technologies SA ADR 247,078 8,529 Chemed Corp. 50,819 8,440 * Luminex Corp. 400,445 8,097 * Supernus Pharmaceuticals Inc. 284,279 7,690 * PRA Health Sciences Inc. 130,600 7,652 * Quidel Corp. 398,316 7,560 * Amedisys Inc. 148,925 6,824 * Enanta Pharmaceuticals Inc. 202,100 6,695 * Mettler-Toledo International Inc. 15,409 6,574 * Atara Biotherapeutics Inc. 484,155 6,512 ^,* Juno Therapeutics Inc. 290,195 6,193 * Array BioPharma Inc. 563,189 6,122 * United Therapeutics Corp. 36,409 5,958 * Five Prime Therapeutics Inc. 115,509 5,291 * Emergent BioSolutions Inc. 173,529 5,253 * FibroGen Inc. 217,500 4,926 * OraSure Technologies Inc. 553,120 4,878 * Exelixis Inc. 261,826 4,744 Teleflex Inc. 23,452 3,934 * Patheon NV 134,310 3,853 * Penumbra Inc. 47,000 3,363 ^,* AAC Holdings Inc. 415,500 3,303 * Amphastar Pharmaceuticals Inc. 178,800 2,816 * Anika Therapeutics Inc. 54,091 2,734 Owens & Minor Inc. 65,996 2,368 * Spectrum Pharmaceuticals Inc. 476,200 2,219 * SciClone Pharmaceuticals Inc. 215,751 2,190 * Tenet Healthcare Corp. 123,739 2,177 * Esperion Therapeutics Inc. 174,800 2,119 * Orthofix International NV 57,267 2,058 * Cross Country Healthcare Inc. 117,381 1,698 * Rigel Pharmaceuticals Inc. 779,520 1,621 LeMaitre Vascular Inc. 71,200 1,617 * BioCryst Pharmaceuticals Inc. 250,019 1,575 * Medpace Holdings Inc. 42,195 1,472 * Lexicon Pharmaceuticals Inc. 90,883 1,302 * Infinity Pharmaceuticals Inc. 547,400 1,133 * Cytokinetics Inc. 106,957 1,118 * Ophthotech Corp. 228,474 1,088 * Vanda Pharmaceuticals Inc. 75,185 1,064 * Integra LifeSciences Holdings Corp. 25,307 1,056 Utah Medical Products Inc. 15,470 962 * Coherus Biosciences Inc. 26,691 745 * Aratana Therapeutics Inc. 89,653 716 * Civitas Solutions Inc. 33,800 619 * American Renal Associates Holdings Inc. 29,936 575 ^,* ImmunoGen Inc. 197,248 462 * Brookdale Senior Living Inc. 30,300 454 * Peregrine Pharmaceuticals Inc. 1,396,779 419 Landauer Inc. 7,824 402 * Applied Genetic Technologies Corp. 54,848 398 * LHC Group Inc. 7,625 382 ^,* Reata Pharmaceuticals Inc. Class A 13,392 333 * Depomed Inc. 17,185 311 * BioTelemetry Inc. 12,600 290 * Merrimack Pharmaceuticals Inc. 82,679 257 * Aptevo Therapeutics Inc. 104,300 208 ^,* iRadimed Corp. 19,233 176 * Sage Therapeutics Inc. 3,000 144 * Intersect ENT Inc. 5,700 77 * Tetraphase Pharmaceuticals Inc. 5,200 20 * Cempra Inc. 6,300 20 * Zafgen Inc. 3,500 15 Industrials (18.4%) * TriNet Group Inc. 3,235,476 82,278 * Clean Harbors Inc. 1,477,641 82,009 * Genesee & Wyoming Inc. Class A 1,007,959 75,960 * Kirby Corp. 1,149,091 74,059 * Middleby Corp. 464,550 62,333 ^,* Swift Transportation Co. 2,452,652 55,994 * Teledyne Technologies Inc. 451,517 55,478 CEB Inc. 723,104 55,281 * WageWorks Inc. 765,046 55,198 MSC Industrial Direct Co. Inc. Class A 530,295 54,170 * AerCap Holdings NV 1,221,470 54,074 Timken Co. 999,800 44,391 Advanced Drainage Systems Inc. 1,808,879 43,594 * Sensata Technologies Holding NV 1,029,486 43,187 Watts Water Technologies Inc. Class A 648,411 42,795 John Bean Technologies Corp. 490,525 42,357 Curtiss-Wright Corp. 412,384 40,438 AGCO Corp. 638,700 40,110 HEICO Corp. Class A 603,335 40,001 Tennant Co. 567,882 39,326 Terex Corp. 1,224,200 38,930 ^ GATX Corp. 654,133 37,822 * TransUnion 1,147,705 36,187 * IHS Markit Ltd. 859,375 33,902 Owens Corning 580,196 32,056 Landstar System Inc. 377,428 31,930 * Spirit Airlines Inc. 564,710 30,517 * Advisory Board Co. 629,848 28,658 * Trex Co. Inc. 420,158 28,457 Forward Air Corp. 576,971 27,804 * Masonite International Corp. 404,840 26,962 Wabtec Corp. 308,492 26,728 * Proto Labs Inc. 487,096 25,573 Acuity Brands Inc. 122,615 25,410 Heartland Express Inc. 1,199,169 24,703 KAR Auction Services Inc. 510,220 23,241 Kennametal Inc. 632,473 22,605 * SiteOne Landscape Supply Inc. 585,328 22,488 * RBC Bearings Inc. 233,494 21,629 JB Hunt Transport Services Inc. 203,705 20,183 AO Smith Corp. 401,930 19,594 * Hawaiian Holdings Inc. 376,706 19,193 Carlisle Cos. Inc. 166,130 18,126 Orbital ATK Inc. 206,600 17,964 Kaman Corp. 354,527 17,914 * TASER International Inc. 703,100 17,563 * Verisk Analytics Inc. Class A 206,700 17,082 * Rush Enterprises Inc. Class A 489,633 16,035 Albany International Corp. 335,100 15,900 Equifax Inc. 118,960 13,952 * United Rentals Inc. 105,743 13,378 Mobile Mini Inc. 406,400 13,228 Multi-Color Corp. 165,525 12,779 Huntington Ingalls Industries Inc. 62,180 12,060 Woodward Inc. 168,967 11,767 Toro Co. 180,046 10,610 Allegion plc 149,315 9,806 Spirit AeroSystems Holdings Inc. Class A 159,072 9,552 * Astronics Corp. 263,260 8,638 * Saia Inc. 175,976 8,456 * MasTec Inc. 223,201 8,314 General Cable Corp. 382,787 7,771 * Meritor Inc. 490,648 7,080 Global Brass & Copper Holdings Inc. 213,478 7,077 Wabash National Corp. 398,397 7,032 Apogee Enterprises Inc. 120,894 6,901 * Gibraltar Industries Inc. 156,074 6,852 Quad/Graphics Inc. 258,962 6,782 * HD Supply Holdings Inc. 159,998 6,768 * JetBlue Airways Corp. 340,000 6,667 Ryder System Inc. 85,770 6,656 * Continental Building Products Inc. 268,259 6,237 Ritchie Bros Auctioneers Inc. 190,634 6,184 ^ Greenbrier Cos. Inc. 139,627 6,109 West Corp. 248,800 6,038 Insperity Inc. 81,483 5,826 * Kornit Digital Ltd. 345,918 5,742 Knight Transportation Inc. 161,780 5,403 Alaska Air Group Inc. 57,512 5,396 Insteel Industries Inc. 143,082 5,300 Brink's Co. 116,900 5,202 Argan Inc. 67,634 4,988 * KEYW Holding Corp. 449,808 4,503 * Echo Global Logistics Inc. 183,600 4,360 Herman Miller Inc. 138,911 4,334 Kimball International Inc. Class B 256,450 4,290 * Ply Gem Holdings Inc. 242,269 3,913 * YRC Worldwide Inc. 256,030 3,823 Knoll Inc. 138,675 3,621 Watsco Inc. 23,005 3,514 BWX Technologies Inc. 84,468 3,505 * Roadrunner Transportation Systems Inc. 402,105 3,185 Lennox International Inc. 17,596 2,759 Brady Corp. Class A 75,749 2,753 ^,* Energy Recovery Inc. 264,106 2,704 * Lydall Inc. 42,280 2,579 EnerSys 33,083 2,579 * NCI Building Systems Inc. 160,192 2,563 Donaldson Co. Inc. 59,210 2,502 * Atkore International Group Inc. 92,331 2,467 * Avis Budget Group Inc. 63,830 2,376 Barrett Business Services Inc. 38,060 2,288 ^ American Railcar Industries Inc. 32,000 1,425 * Huron Consulting Group Inc. 31,169 1,412 * Vectrus Inc. 62,300 1,404 * Wesco Aircraft Holdings Inc. 89,574 1,357 Astec Industries Inc. 16,211 1,134 Applied Industrial Technologies Inc. 14,278 863 * Hudson Technologies Inc. 113,507 824 Exponent Inc. 600 35 ^,* Power Solutions International Inc. 1,800 13 * Caesarstone Ltd. 200 6 Information Technology (23.4%) * Cadence Design Systems Inc. 4,723,137 122,943 * Cardtronics plc Class A 1,581,251 86,305 * Cavium Inc. 1,122,886 74,346 * Aspen Technology Inc. 1,219,232 64,753 * MACOM Technology Solutions Holdings Inc. 1,275,222 60,637 *,2 Callidus Software Inc. 3,177,861 58,632 * Ultimate Software Group Inc. 283,592 54,920 * CoStar Group Inc. 267,153 53,992 Power Integrations Inc. 756,455 53,708 * 2U Inc. 1,527,314 51,990 * Integrated Device Technology Inc. 2,041,458 51,424 * Ciena Corp. 2,024,801 49,284 * Euronet Worldwide Inc. 684,178 48,932 * BroadSoft Inc. 1,158,541 48,659 * GoDaddy Inc. Class A 1,327,103 47,417 * HubSpot Inc. 881,510 45,221 MKS Instruments Inc. 679,303 44,766 * Tyler Technologies Inc. 278,535 40,672 Teradyne Inc. 1,421,012 40,328 * Entegris Inc. 2,129,107 39,921 * Trimble Inc. 1,328,152 39,340 ^,* First Solar Inc. 1,204,921 37,581 CDW Corp. 700,697 36,093 * Acxiom Corp. 1,327,155 34,639 * Red Hat Inc. 414,900 31,483 * Mobileye NV 727,767 31,265 FLIR Systems Inc. 884,120 31,236 CSRA Inc. 1,003,854 31,140 SS&C Technologies Holdings Inc. 937,210 30,113 * Gartner Inc. 291,161 28,930 * Proofpoint Inc. 359,457 28,814 * SPS Commerce Inc. 403,565 27,846 * Microsemi Corp. 518,725 27,570 Belden Inc. 355,995 27,223 * WNS Holdings Ltd. ADR 904,631 25,728 Brooks Automation Inc. 1,349,824 23,514 * Guidewire Software Inc. 432,327 22,624 MercadoLibre Inc. 120,600 22,358 * RealPage Inc. 724,374 22,166 * 8x8 Inc. 1,397,243 22,146 MAXIMUS Inc. 381,199 21,019 * Stamps.com Inc. 172,800 21,004 Cognex Corp. 306,400 20,700 National Instruments Corp. 655,700 20,602 Microchip Technology Inc. 301,600 20,313 Methode Electronics Inc. 481,225 20,236 Alliance Data Systems Corp. 85,573 19,543 * Manhattan Associates Inc. 373,398 19,140 * CyberArk Software Ltd. 353,300 18,746 * Zendesk Inc. 780,879 18,686 * Envestnet Inc. 490,180 18,529 * Genpact Ltd. 747,965 18,460 * Electronics For Imaging Inc. 397,210 17,851 * Wix.com Ltd. 324,403 17,047 * Silicon Laboratories Inc. 250,689 16,345 * New Relic Inc. 432,706 15,664 * Gigamon Inc. 468,737 15,539 * ChannelAdvisor Corp. 1,109,365 15,365 * Finisar Corp. 507,100 14,995 * Bottomline Technologies de Inc. 574,510 14,776 ^,* Stratasys Ltd. 746,831 14,727 * Descartes Systems Group Inc. 673,542 14,717 * WEX Inc. 128,400 14,680 * Mellanox Technologies Ltd. 304,200 14,404 Littelfuse Inc. 90,700 14,304 * Super Micro Computer Inc. 525,970 13,912 * Semtech Corp. 401,877 13,242 * Shopify Inc. Class A 260,050 13,216 * MaxLinear Inc. 514,229 13,154 * Cimpress NV 154,359 13,026 * GrubHub Inc. 293,365 12,189 * PTC Inc. 227,943 11,983 * Take-Two Interactive Software Inc. 219,740 11,789 * OSI Systems Inc. 154,598 11,544 * GTT Communications Inc. 386,175 10,909 * Palo Alto Networks Inc. 73,200 10,801 * NCR Corp. 247,992 10,669 * Synchronoss Technologies Inc. 274,000 10,554 * IPG Photonics Corp. 90,529 10,410 * Shutterstock Inc. 191,906 10,325 * PROS Holdings Inc. 441,100 9,872 ^,* SunPower Corp. Class A 1,460,310 9,696 * F5 Networks Inc. 71,290 9,555 * Barracuda Networks Inc. 406,104 9,539 Monolithic Power Systems Inc. 107,300 9,361 * Cirrus Logic Inc. 153,974 9,288 * Advanced Micro Devices Inc. 877,338 9,098 * Teradata Corp. 304,971 8,954 Science Applications International Corp. 108,514 8,835 * Fortinet Inc. 264,400 8,794 Booz Allen Hamilton Holding Corp. Class A 253,703 8,580 Progress Software Corp. 303,900 8,515 * Radware Ltd. 559,800 8,223 * Qualys Inc. 223,800 8,034 * Perficient Inc. 439,600 7,794 * Akamai Technologies Inc. 113,500 7,785 ^,* 3D Systems Corp. 468,194 7,721 CSG Systems International Inc. 158,561 7,674 Travelport Worldwide Ltd. 526,992 7,568 * Itron Inc. 121,779 7,514 * Virtusa Corp. 292,500 7,453 * Extreme Networks Inc. 1,340,557 7,413 * Q2 Holdings Inc. 224,300 7,122 * Arista Networks Inc. 74,745 7,026 * ANSYS Inc. 74,600 6,957 * Rapid7 Inc. 556,200 6,936 ^,* Impinj Inc. 195,326 6,877 * Electronic Arts Inc. 81,200 6,775 * Imperva Inc. 157,600 6,580 * Pandora Media Inc. 498,900 6,486 * Cornerstone OnDemand Inc. 153,660 6,252 * A10 Networks Inc. 753,783 6,008 Hackett Group Inc. 349,900 5,686 ^,* Twilio Inc. Class A 194,100 5,596 EarthLink Holdings Corp. 864,729 5,543 * Five9 Inc. 357,186 5,522 ^,* Unisys Corp. 428,320 5,504 * Tableau Software Inc. Class A 113,000 5,406 * Plexus Corp. 97,800 5,311 * EPAM Systems Inc. 80,600 5,187 * Synaptics Inc. 87,757 4,948 ^,* Nutanix Inc. 162,821 4,929 * LivePerson Inc. 652,912 4,766 TeleTech Holdings Inc. 157,042 4,648 * Amkor Technology Inc. 471,885 4,440 * Paycom Software Inc. 92,500 4,277 * Nimble Storage Inc. 471,200 4,038 * Trivago NV ADR 335,330 3,890 NIC Inc. 155,285 3,742 * Sykes Enterprises Inc. 128,871 3,599 * FireEye Inc. 264,400 3,583 * RingCentral Inc. Class A 131,000 3,059 * Carbonite Inc. 174,264 3,006 Avnet Inc. 64,200 2,981 * Brightcove Inc. 412,565 2,970 * Care.com Inc. 344,986 2,912 * Lumentum Holdings Inc. 76,032 2,885 * PDF Solutions Inc. 109,954 2,475 * Apptio Inc. Class A 177,140 2,452 * Inphi Corp. 52,610 2,411 Western Digital Corp. 30,000 2,392 * Square Inc. 142,175 2,079 * Synopsys Inc. 30,081 1,892 * CommScope Holding Co. Inc. 49,029 1,854 Monotype Imaging Holdings Inc. 76,113 1,667 * NETGEAR Inc. 25,789 1,467 * Workiva Inc. 115,148 1,451 * Jive Software Inc. 378,129 1,437 * Zebra Technologies Corp. 17,030 1,425 * Box Inc. 75,651 1,291 * Ellie Mae Inc. 14,215 1,176 * ShoreTel Inc. 167,418 1,164 * Avid Technology Inc. 203,067 1,086 * Travelzoo Inc. 116,721 1,068 * Amber Road Inc. 102,000 903 * ePlus Inc. 7,800 874 * NeoPhotonics Corp. 76,009 832 ADTRAN Inc. 30,601 670 * Guidance Software Inc. 90,300 656 * Angie's List Inc. 82,493 517 InterDigital Inc. 5,209 487 ^,* Acacia Communications Inc. 7,680 447 * Lattice Semiconductor Corp. 59,607 429 Intersil Corp. Class A 15,600 350 * Eastman Kodak Co. 16,100 216 * InvenSense Inc. 7,600 96 * Paylocity Holding Corp. 1,400 43 * Allot Communications Ltd. 7,300 36 * Infinera Corp. 1,200 11 * Digimarc Corp. 400 11 * SecureWorks Corp. Class A 800 8 Materials (3.8%) PolyOne Corp. 1,642,963 56,041 Minerals Technologies Inc. 667,562 53,505 RPC Group plc 3,851,370 52,010 ^ Methanex Corp. 843,836 42,234 Smurfit Kappa Group plc 1,359,569 35,636 Graphic Packaging Holding Co. 2,559,798 32,023 Ashland Global Holdings Inc. 181,005 21,545 * Axalta Coating Systems Ltd. 689,460 19,994 Quaker Chemical Corp. 112,715 14,484 Balchem Corp. 148,321 12,643 Chemours Co. 357,351 9,441 * Owens-Illinois Inc. 461,997 8,732 Trinseo SA 127,246 8,239 * Forterra Inc. 393,700 7,575 * Crown Holdings Inc. 137,146 7,429 * Koppers Holdings Inc. 179,617 7,266 Steel Dynamics Inc. 200,039 6,763 Rayonier Advanced Materials Inc. 418,579 5,680 Martin Marietta Materials Inc. 23,400 5,373 * Coeur Mining Inc. 456,789 5,322 Huntsman Corp. 246,678 5,030 Worthington Industries Inc. 104,565 4,997 Stepan Co. 56,653 4,425 Sealed Air Corp. 74,091 3,593 ^ Valvoline Inc. 122,405 2,834 * Ryerson Holding Corp. 222,130 2,355 * Louisiana-Pacific Corp. 61,657 1,179 Innophos Holdings Inc. 22,438 1,091 * OMNOVA Solutions Inc. 23,600 215 Other (1.6%) ^,3 Vanguard Small-Cap ETF 960,503 125,759 ^,3 Vanguard Small-Cap Growth ETF 384,700 52,596 *,4 Dropbox Private Placement 378,066 4,234 * Dyax Corp CVR Expire 12/31/2019 134,316 149 Real Estate (2.0%) LaSalle Hotel Properties 1,417,400 42,763 Douglas Emmett Inc. 917,616 34,723 Outfront Media Inc. 1,179,970 32,367 PS Business Parks Inc. 197,644 22,144 National Storage Affiliates Trust 742,060 16,511 QTS Realty Trust Inc. Class A 272,246 13,718 STAG Industrial Inc. 440,600 10,195 Ryman Hospitality Properties Inc. 137,079 8,387 Omega Healthcare Investors Inc. 236,027 7,569 Medical Properties Trust Inc. 581,672 7,416 Gaming and Leisure Properties Inc. 219,020 6,928 Sabra Health Care REIT Inc. 263,531 6,694 Care Capital Properties Inc. 260,666 6,441 Washington Prime Group Inc. 635,515 6,133 DuPont Fabros Technology Inc. 110,682 5,255 Senior Housing Properties Trust 268,785 5,120 * Forestar Group Inc. 119,176 1,555 Hersha Hospitality Trust Class A 53,952 1,079 Potlatch Corp. 20,300 836 Telecommunication Services (0.9%) * Vonage Holdings Corp. 8,121,371 57,581 * SBA Communications Corp. Class A 210,700 22,178 Cogent Communications Holdings Inc. 260,007 10,868 * Cincinnati Bell Inc. 88,800 2,038 Windstream Holdings Inc. 234,077 1,891 * General Communication Inc. Class A 87,063 1,752 * Zayo Group Holdings Inc. 31,532 1,008 * Boingo Wireless Inc. 73,431 859 IDT Corp. Class B 23,187 445 Consolidated Communications Holdings Inc. 10,195 268 Inteliquent Inc. 1,000 23 Utilities (0.2%) ^ 8Point3 Energy Partners LP Class A 1,728,749 23,407 Southwest Gas Holdings Inc. 42,922 3,458 ^ Spark Energy Inc. Class A 71,010 1,836 Total Common Stocks (Cost $9,183,938) Coupon Temporary Cash Investments (4.8%) 1 Money Market Fund (4.3%) 5,6 Vanguard Market Liquidity Fund 0.856% 4,995,037 499,554 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.4%) Deutsche Bank Securities, Inc. (Dated 1/31/17, Repurchase Value $51,601,000, collateralized by Government National Mortgage Assn. 2.500%-4.000%, 6/20/27-11/15/46, with a value of $52,632,000) 0.540% 2/1/17 51,600 51,600 U.S. Government and Agency Obligations (0.1%) 7 United States Treasury Bill 0.381%-0.486% 3/9/17 400 400 7 United States Treasury Bill 0.574% 5/11/17 3,000 2,996 7 United States Treasury Bill 0.587% 5/18/17 2,700 2,696 7 United States Treasury Bill 0.577%-0.597% 5/25/17 5,700 5,690 Total Temporary Cash Investments (Cost $562,918) Total Investments (102.0%) (Cost $9,746,856) Other Assets and Liabilities-Net (-2.0%) 6 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $178,531,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.5% and 3.5%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Restricted security represents 0.0% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $182,845,000 of collateral received for securities on loan. 7 Securities with a value of $9,396,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. CVR—Contingent Value Rights. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold, or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 11,212,961 111,003 4,383 Temporary Cash Investments 499,554 63,382 — Futures Contracts—Assets 1 1,376 — — Total 11,713,891 174,385 4,383 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At January 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index March 2017 2,279 154,915 (2,013) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At January 31, 2017, the cost of investment securities for tax purposes was $9,746,856,000. Net unrealized appreciation of investment securities for tax purposes was $2,144,427,000, consisting of unrealized gains of $2,502,656,000 on securities that had risen in value since their purchase and $358,229,000 in unrealized losses on securities that had fallen in value since their purchase. G. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the co mpany or the issuer is another member of The Vanguard Group. T ransactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Oct. 31, 2016 from Capital Gain Jan. 31, 2017 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Callidus Software Inc. NA 2 11,672 7,859 — — 58,632 eHealth Inc. 7,324 — 11,468 H&E Equipment Services Inc. 27,559 — 32,223 — — — Information Services Group Inc. 8,649 147 8,178 — — — MarineMax Inc. 28,588 1,467 24,880 — — — National CineMedia Inc. NA 2 23,268 13,572 — — 50,639 Vanguard Market Liquidity Fund 504,433 NA 3 NA 3 687 — 499,554 Vanguard Small-Cap ETF 90,564 218,849 198,094 573 — 125,759 Vanguard Small-Cap Growth ETF 47,964 — — 240 — 52,596 Total 715,081 1,500 — 798,648 1 Includes net realized gain (loss) on affiliated investment securities sold of ($9,167,000). 2 Not applicable—at October 31, 2016, the issuer was not an affiliated company of the fund. 3 Not applicable—purchases and sales are for temporary cash investment purposes. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD EXPLORER FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 22, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD EXPLORER FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 22, 2017 VANGUARD EXPLORER FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: March 22, 2017 * By:/s/ ANNE E. ROBINSON Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see file Number 33-32548, Incorporated by Reference.
